DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


1. Formal Matters
A.	The amendment dated 3/8/21 has been entered into the record.
B.	Claims 23-52 are pending and are the subject of this Office Action.



2. Claim Objections
	Though not incorrect, it is unclear why the isotopes in claim 48(d) are capitalized.



3. Claim Rejections - 35 USC § 112, first paragraph – scope of enablement
	The rejection over claims 44 and 52 has been withdrawn in view of Applicants’ amendments.



4. Claim Rejections - 35 USC § 112, second paragraph 
A.	The rejection over claims 44 and 52 (inadvertently referred to as 112(b) in the Office Action dated 9/8/20) has been withdrawn in view of Applicants’ arguments.


B.	Claim 48 contains the trademark/trade name Alexa Fluor®. According to MPEP 2173.05(u), where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of fluorescent dye and, accordingly, the identification/description is indefinite. This rejection was made in the Office Action dated 6/7/19, but was inadvertently withdrawn.

	


5. Conclusion
A.	Claim 48 is not allowable.

B.	Claims 23-47 and 49-52 are allowable.



	

Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647